Judgments, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 17, 1997, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 3 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Concur— Sullivan, P. J., Nardelli, Williams, Saxe and Friedman, JJ.